Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146472                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MB FINANCIAL BANK, N.A.,                                                                                David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 146472
                                                                    COA: 306672
                                                                    Berrien CC: 2011-000118-CK
  JOHN W. THORN and LINDA THORN
  HOFFMAN,
            Defendants-Appellees,
  and
  LML OF FOUNTAIN SQUARE, L.L.C.,
            Defendant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs. We
  REMAND this case to the Berrien Circuit Court for any further necessary proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2013
           t1015
                                                                               Clerk